Title: To Thomas Jefferson from Francis Green, 5 November 1805
From: Green, Francis
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Medford, near Boston 5th November 1805.—
                  
                  Philanthropy, as well as Philosophy, no less than Dignity of Station, & Influence, designating the Patron of Beneficence, and of useful Arts & Sciences in the United States, The Pamphlet “Vox Oculis subjecta” (so long ago hastily published during a residence in England, & now circulated in this the native Land of the Author, in hopes of eventually benefiting an unfortunate Class of the human race, in this western Hemisphere) is herewith humbly presented, accordingly.
                  The Number, Sir, in that unhappy predicament within this State, alone is ascertain’d to be nearly seventy, if not more, & it is calculated that not less than Five hundred exist in these United States:—As, in several of the Nations of Europe, peculiar Seminaries have of late been establish’d for the special Education of such, it is hoped, that America may, also, ere long, by some means, partake, in future, of a similar Alleviation of human Misery.
                  The Liberty herein assum’d, Sir, by an obscure Recluse, is prompted by a disinterested Zeal for the inestimable advantage of the naturally deaf, commonly denominated the Deaf & Dumb, & dictated by the Sensibility, & former Experience of a Parent; Motives which, (it is with respectful submission presum’d,) will be condescendingly regarded as some kind of admissible Apology:—In that hope, together with the best wishes for every possible degree of Happiness to my Country under your Excellency’s Administration, 
                  and with due Deference, I beg Leave to subscribe myself Your Excellency’s truely humble Servant
                  
                     Francis Green 
                     
                  
               